Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
As articulated in the second full paragraph of the 9/1/22 Reply, the Examiner agrees the text of the last full paragraph on page 3 of the 7/26/22 Restriction Requirement is a typographical error.

In regards to Applicant’s request in the 9/1/22 Reply to insure that required patentable distinctness is present because a restriction requirement is never proper unless the restricted group of claims is patentably distinct before making the 7/26/22 Restriction Requirement final. In response, the species of the restricted claims (submitted 4/3/20) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the patentability of the combination does not rely necessarily and solely on the patentability of any one subcombination and (2) that the subcombination has utility by itself or in other combinations (MPEP  § 806.05(c)).  In the instant case, the patentability of the combination of the restricted claims (submitted 4/3/20) does not rely necessarily and solely on the patentability of any one subcombination as clearly evidenced by the plural subcombinations of the restricted claims. Further, each of the subcombinations has utility by itself because each of the subcombinations is useful for screening for isolating or detecting cells. Thus, the species of the restricted claims (submitted 4/3/20) are distinct as required by MPEP 806.05(c). However, the pending claims (submitted 9/1/22) do not recite species related as combination and subcombination in the same manner as the restricted claims. Therefore, due to amendments, the Restriction Requirement is withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the pending claims is Wyeth (CA 2754610, 3/26/10; 4/30/20 IDS), which teaches methods of detecting cancer stem cells using fluorescent labeled antibodies specific for CD24 and CD44 (Figure 1a, in particular). However, the prior art does not teach or suggest claimed methods using antibodies directed against HSPD1, COX5B, and TIMM44 to detect or isolate cancer stem cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642